Title: From George Washington to John St. Clair, 13 August 1758
From: Washington, George
To: St. Clair, John



Dear Sir
Camp at Fort Cumberland 13th Augt 1758

Your favour of the 9th I was honourd with the 11th—39 Waggons are loaded with Stores according to your desire; 8 others contain 160 Bushels of Indian Corn, which with 94 deliverd to 47 Waggoners returning to you (two Bushels to each) and 18 More to the Maryland Waggon Master takes all the Grain we have save about 60 Bushels reservd for the light Horse, Captn Stewart telling me it was your Orders he shoud have grain.
The Maryland Waggons under Mr Long will go with an Escort (intended to reinforce that with the Convoy from Winchester) to Pearsalls for the Grain at that place; with which they shall proceed to Rays Town when that Convoy does; according to Orders.
We have neither Grindstones or Intrenching Tools at this place.
I offer you my sincere congratulation’s upon your safe return from Loyal hanning—and upon the discovery of a good Road—which I hear you have made. I am with very great regard Dr Sir Yr Most Obedt & Most Hble Servt

Go: Washington

